Case 19-11292-KG Doc 723 Filed 10/10/19 Page1of8

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
Case No. 19-11292 (KG)
INSYS THERAPEUTICS, INC. et al., (Jointly Administered)
Debtors. ! Related Docket No. 715

Obj. Deadline: Oct. 15, 2019 at 4:00 p.m.
Hearing Date: Oct. 22, 2019 at 10:00 a.m.

 

 

PRELIMINARY OBJECTION OF THE MDL PLAINTIFFS SOLELY IN RESPECT OF
APPROVAL OF CERTAIN SOLICITATION AND VOTING PROCEDURES FOR THE
DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN OF LIQUIDATION
PROPOSED BY INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

The court-appointed’ claimants’ leadership team? in In re National Prescription Opiate
Litigation, Case No. 17-md-02804, MDL No. 2804 (N.D. Ohio) (the “MDL Plaintiffs”), by and
through its undersigned counsel, submits this objection (the “Objection”) to the approval of the
solicitation procedures (the “Solicitation Procedures”)* contained within the Motion of Debtors

for Entry of an Order (I) Approving the Proposed Disclosure Statement and the Form and Manner

of the Notice of a Hearing Thereon, (II) Establishing Solicitation and Voting Procedures, (III)

 

' The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s
federal tax identification number, are: Insys Therapeutics, Inc. (7886), IC Operations, LLC (9659), Insys
Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC
(6577); and IPT 355, LLC (0155). The Debtors’ mailing address is 1333 South Spectrum Blvd. #100, Chandler,
Arizona 85286.

2 See Plaintiffs’ Renewed Motion to Approve Co-Leads, Co-Liaisons, and Executive Committee, In re: National
Prescription Opiate Litigation, Case No. 17-md-02804, MDL No. 2804, Jan. 4, 2018 (N.D. Ohio) (Dkt. No. 34);
see also Margin Order Granting Docket. No. 34 (Docket. No. 37).

* The leadership team includes the three Co-Lead Counsel, the sixteen-member Plaintiffs’ Executive Committee,
and three Co-Liaison Counsel.

4 The MDL Plaintiffs will timely file a separate objection to the remaining components of the Disclosure and
Solicitation Procedures Motion that seek approval of the Disclosure Statement itself, and which will incorporate
this Objection by reference. The MDL Plaintiffs are filing this separate objection to object to the proposed Voting
Claims Deadline (defined herein) as soon as possible given the one-week notice provided by the Debtors of the
Voting Claims Deadline.
Case 19-11292-KG Doc 723 Filed 10/10/19 Page 2of8

Scheduling Confirmation Hearing, and (IV) Establishing Notice and Objection Procedures jor
Confirmation of the Debtors Plan (the “Disclosure and Solicitation Procedures Motion”).> In
support of this Objection, the MDL Plaintiffs respectfully state as follows:
PRELIMINARY STATEMENT

1, Pursuant to this Court’s order, the bar date for all governmental entities and Indian
Tribes is December 9, 2019 (the “Governmental and Indian Tribe Bar Date’). See Docket No.
294 (the “Bar Date Order”); see also 11 U.S.C. § 502(b)(9) (stating that claims of governmental
units are timely if filed before 180 days after the petition date). This bar date is critical, as it
recognizes the importance of the statutory benefit of additional time that the thousands of
municipalities and American Indian Tribes harmed by Insys’ conduct have to assert their claims.
Governmental entities, some of which only received publication notice of these proceedings, were
thus entitled to rely on the December 9, 2019 deadline as the deadline to submit their claims in
these proceedings.

mn Now, the Debtors, on one week’s notice, seek an order proposing that governmental
entities and Indian Tribes that the Debtors have not scheduled may not vote on the Debtors’
proposed Plan if their claims are not received by the Debtors by October 16, 2019 (the “Voting
Claims Deadline”). Under the Debtors’ proposal, a governmental claimant or Indian Tribe who
complies with the Governmental and Indian Tribe Bar Date in reliance on the Bar Date Order,
rather than the proposed Voting Claims Deadline, will nevertheless lose one of their most

significant rights in a Chapter 11 proceeding — the right to vote on a plan. The only credible

 

> Capitalized terms used in this Objection but not otherwise defined shall have the meaning ascribed to them in the
Disclosure Statement Motion or the Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and its
Affiliated Debtors [Docket No. 612]
Case 19-11292-KG Doc 723 Filed 10/10/19 Page 3of8

explanation for this new retroactive bar date is that it is aimed at disenfranchising governmental
entities that have proceeded in reliance on this Court’s Bar Date Order.

3. Compounding this inference is the fact that the Debtors’ seemingly routine
Solicitation Procedures provide less than conspicuous disclosure of this new deadline, which runs
and expires only one week from the filing of the motion and almost two months earlier than the
court-approved Governmental and Indian Tribe Bar Date. There is no need for a record date that
expires before the Governmental and Indian Tribe Bar Date, and certainly no need for a record
date that expires prior to the hearing on the Disclosure Statement.

4. This is not a case where DIP milestones or exit funding needs to be closed for a
successful reorganization. Nor is this a case where there are a handful of governmental entities
whose votes will not be determinative. To the extent the Debtors need to exit from Chapter 11,
and the MDL Plaintiffs assuredly agree that they do, it is solely to stem the administrative fee burn.
This very real urgency compels conversion of the cases; it is not an excuse to deploy a solicitation
structure designed to disenfranchise the largest group of creditors from voting on a plan that
materially affects their claims and rights.

5. Putting aside the fatal issues with approval of a Disclosure Statement (including the
very classification scheme that governmental creditors will be voting into—which are the subject
of coming objections from the MDL Plaintiffs), governmental entities and Indian Tribes (along
with the States) here comprise a class of their own — class 7, the SMT Group Claims. Even if the
classification scheme is appropriate, the votes of that class have serious implications on whether
the Plan can be confirmed, and steps should be taken to ensure that the votes of the governmental

entities and Indian Tribes are fulsomely calculated, not surreptitiously quashed. While there are
Case 19-11292-KG Doc 723 Filed 10/10/19 Page4of8

over 800 claims scheduled in this category (and thus entitled to vote), there are hundreds, if not
thousands more governmental creditors that hold claims which are not scheduled.

6. Unfortunately, this apparent gamesmanship comes on the heels of an unsuccessful
mediation in which the Debtors, the Committee and the plan’s proponents failed to garner the
support of the MDL Plaintiffs (and the States)° for the Plan. Having failed to achieve the consent
of their largest class of creditors, the Debtors seek to diminish their impact on plan confirmation
though the Solicitation Procedures.

7. The MDL Plaintiffs will seek to alert any governmental entities and Indian Tribes
in the MDL of this abrupt and unforeseen new deadline. However, it is obvious that many
governmental entities and Indian Tribes likely will not be able to file their claims two months early
with only a week’s notice. Disenfranchising the largest group of creditors in this manner, where
the proposed Plan already materially impacts their rights vis-a-vis other unsecured creditors, calls
into question whether any vote in Class 7 should be considered reliable in plan confirmation
proceedings.

8. The Court should reject this tactical deployment of solicitation procedures on a
week’s notice and deny approval of the Solicitation Procedures or modify them as provided herein.
FACTUAL BACKGROUND’

9. The Debtors filed for Chapter 11 bankruptcy in the United States Bankruptcy Court

for the District of Delaware on June 10, 2019 (the “Petition Date”).

 

No State is identified as a Settling Creditor in the Disclosure Statement.
7 A more fulsome factual background will be contained in the MDL Plaintiffs’ objection to the approval of the
Disclosure Statement contained in the Disclosure and Solicitation Procedures Motion.
Case 19-11292-KG Doc 723 Filed 10/10/19 Page5of8

10. On September 17, 2019, the Debtors and Committee filed the “Plan” and
“Disclosure Statement.” See Docket Nos. 612° and 613°. The Plan separates the Debtors’
unsecured creditors generally into five separate classes, separates its unliquidated unsecured
litigation creditors into four separate classes, sets so-called “negotiated” claim estimates for each
group and treats each class dramatically differently in terms of the quantum and type of distribution
they would receive from the Plan as a result of the “Plan Settlement” with the “Settling
Creditors.”

11. The MDL Plaintiffs are not Settling Creditors, nor are the vast majority of the
Debtors’ scheduled creditors or creditors that will eventually file claims prior to the December 9,
2019 Governmental and Indian Tribe Bar Date.

OBJECTION

12. Bankruptcy Rule 3017(d) fixes the “record date” as the date on which the order
approving a disclosure statement is entered, “or on another date fixed by the court, for cause, after
notice and a hearing.” (emphasis added).

13. The sum total of the “cause” put forward by the Debtors for the Voting Claims
Deadline in the Disclosure and Solicitation Motion is the following sentence: “The Debtors believe
that the [Voting Claims Deadline] is appropriate as it facilitates the determination of which
claimants are entitled to vote on the Proposed Plan or, in the case of Claim and Interest Holders in
Non-Voting Classes, to receive the applicable Notices of Non-Voting Status.” Disclosure and

Solicitation Procedures Motion J 44.

 

8 — Joint Chapter 11 Plan Of Liquidation Of Insys Therapeutics, Inc. And Its Affiliated Debtors (the “Plan’’).

° Disclosure Statement For Joint Chapter 11 Plan Of Liquidation Proposed By Insys Therapeutics, Inc. And Its
Affiliated Debtors (the “Disclosure Statement”).
Case 19-11292-KG Doc 723 Filed 10/10/19 Page 6éof8

14, _ This conclusory sentence offers no “cause” to disenfranchise governmental entities
and Indian Tribes that relied on the Governmental and Indian Tribe Bar Date. Nor could the
Debtors offer any credible cause if they had chosen to elaborate: this is not a case with strict DIP
financing milestones that must be met, or a business that must emerge quickly from bankruptcy.
The sole basis implied for disenfranchising governmental entities — again, on one week’s notice —
appears to be the convenience of the Debtors. Another supportable inference is that the Debtors
and plan proponents are attempting to minimize the opposition of the many hundreds of
governmental entities and Indian Tribes that may not support the proposed Plan.

15. Setting a voting deadline prior to a claims bar date is (and should be) generally an
issue “of significant concern” to the official committee appointed in the case. See Practical
Considerations for Pre-Bar Date Plan Solicitations, 36-JUL Am. Bankr. Inst. J. 42, at 3 (emphasis
added) [Attached as Exhibit A]. In this case, the official committee has no governmental entity
or Indian Tribe members, and has not chosen to raise the obvious and prejudicial impact of this
aspect of the motion on the rights of governmental entities and Indian Tribes. Instead, the MDL
Plaintiffs have been left to raise this critical issue at their own expense.

16. Rather than arbitrarily shorten the deadline for governmental entities, this case
offers clear cause to extend the Voting Claims Deadline for governmental entities to after the
Governmental and Indian Tribe Bar Date, and to delay any other deadlines proposed to the extent
necessary to achieve that result. This is a liquidation case. If the estate fiduciaries insist on
proceeding in Chapter 11 then there is no basis (identified by the Debtors or otherwise) for a rapid
schedule that will deny governmental entities their right, granted by Congress, to an extended bar

date.
Case 19-11292-KG Doc 723 Filed 10/10/19 Page /7of8

17. Other cases in this district have avoided disenfranchising creditors by approving
solicitation procedures that set a record date prior to the bar date, but allowing any claimant who
files a claim after the record date but before the claim bar date to vote its claim prior to the voting
deadline. See, e.g., In re Violin Memory Inc., Case No. 16-12782 (Bankr. D. Del., Mar. 6, 2017)
[ECF No. 305 Exhibit 1 at 5] [Attached as Exhibit B]. That approach is far more appropriate and
would better preserve the rights of the governmental entity creditors.

18. If the Court nonetheless allows the Debtors to move forward on the compressed
confirmation schedule they have proposed then, at the very minimum, this Court should require
the Debtors to follow the In re Violin Memory approach and allow any creditor that timely files a
claim after the Voting Claims Deadline but before the proposed November 22, 2019 Voting
Deadline to vote its claim prior to that Voting Deadline.

CONCLUSION

19. | WHEREFORE, the MDL Plaintiffs request that the Court deny approval of the

Solicitation Procedures, and grant such other relief as this Court deems just and proper.

Dated: October 10, 2019 SULLIVAN * HAZELTINE - ALLINSON LLC
Wilmington, Delaware
/s/ William D. Sullivan
William D. Sullivan (No. 2820)
William A. Hazeltine (No. 3294)
901 North Market Street, Suite 1300
Wilmington, DE 19801
Tel: (302) 428-8191
Fax (302) 438-8191
Email: bsullivan@sha-llc.com
whazeltine@sha-llc.com

-and-
Case 19-11292-KG Doc 723 Filed 10/10/19 Page 8of8

BROWN RUDNICK LLP

David J. Molton (admitted pro hac vice)
Kenneth J. Aulet (admitted pro hac vice)
Gerard T. Cicero (admitted pro hac vice)
Seven Times Square, 47th Floor

New York, NY 10036

Telephone: (212) 209-4800

Facsimile: (212) 209-4801

Email: dmolton@brownrudnick.com
Email: kaulet@brownrudnick.com
Email: gcicero@brownrudnick.com

- and-

BROWN RUDNICK LLP

Steven D. Pohl (admitted pro hac vice)
One Financial Center

Boston, MA 02111

Telephone: (617) 856-8200

Facsimile: (617) 856-8201

Email: spohl@brownrudnick.com

-and-

GILBERT LLP

Scott D. Gilbert (admitted pro hac vice)
Craig J. Litherland (admitted pro hac vice)
1100 New York Ave, NW, Suite 700
Washington, D.C. 20005

Telephone: (202) 772-2277

Email: gilberts@gilbertlegal.com

Special Insolvency Counsel to the MDF
Plaintiffs
